Order, Supreme Court, New York County, entered November 1, 1973, granting plaintiff’s motion for an order for further pretrial examination and directing the defendant to appear for such purpose, unanimously reversed, on the law and the facts, and the motion denied, without prejudice to such a motion in the event the plaintiff is successful in establishing its cause of action. Appellant shall recover of respondent $40 costs and disbursements of this appeal. Plaintiff maintains that there was an agreement with the defendant for a joint venture for the purchase and sale of two rings with precious stones, and that the defendant repudiated the agreement. The purpose of the further examination is to obtain information with respect to the sale of the items. Until the alleged joint venture is established, the plaintiff who is a competitor of the defendant, should not obtain details with respect to a subsequent transaction that would have to do with the account rather than with the basic cause. (Alderman v. Eagle, 41 A D 2d 641; Sugarman v. Weisz, 34 A D 2d 763.) Concur — MeGivern, P. J., Kupferman, Steuer, Tilzer and Lane, JJ.